Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-5, 7, and 9 are objected to because of the following informalities:  
In claim 3, line 1, it appears Applicant intended “claim 1 the reading” to read --claim 1, the reading--
In claim 4, line 3, it appears Applicant intended “memory signal configured store” to read --memory signal configured to store--
In claim 5, line 3, it appears Applicant intended “memory signal configured store” to read --memory signal configured to store--
In claim 7, line 1, it appears Applicant intended “control device is configured” to read --control device is further configured--
In claim 9, line 1, it appears Applicant intended “control device is configured” to read --control device is further configured--
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 2 recites “reading in the fault signal configured to represent the at least one fault information item about at least one of (i) the at least one vehicle component and (ii) at least one further vehicle component”, which is indefinite. It is unclear how the fault information item could alternatively be about (i) the at least one vehicle component and/or (ii) at least one further vehicle component, when claim 1, from which claim 2 depends, recites “reading in a fault signal configured to represent at least one fault information item about the at least one vehicle component of the vehicle”, rendering the scope of the claims indefinite. For purposes of examination, Examiner will interpret said limitation to mean “reading in the fault signal configured to represent the at least one fault information item about (i) the at least one vehicle component and (ii) at least one further vehicle component”, as appears to be most consistent with Applicant’s specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mylaraswamy et al. (US PGPub. No. 2016/0196457). 
Regarding claim 1, Mylaraswamy discloses a method for storing fault information of a vehicle in at least one vehicle component of the vehicle, the method comprising: reading in a fault signal configured to represent at least one fault information item about the at least one vehicle component [LRU] of the vehicle (¶0002, ¶0014-0015, ¶0023); and providing a memory signal using the fault signal, the memory signal being configured to store the at least one fault information item in a memory device [28] of the at least one vehicle component (¶0014-0015, ¶0017, ¶0020, ¶0023-0024). 
Regarding claim 2, Mylaraswamy discloses the method as claimed in claim 1, the reading in further comprising: reading in the fault signal configured to represent the at least one fault information item about at least one of (i) the at least one vehicle component (¶0014-0015, ¶0023) and (ii) at least one further vehicle component. 
Regarding claim 3, Mylaraswamy discloses the method as claimed in claim 1 the reading in further comprising: reading in the fault signal configured to represent the at least one fault information item, the fault information item being at least one of (i) wear information (¶0015, ¶0020, ¶0023), (ii) damage information, (iii) accident information, (iv) repair information (¶0014-0015), and (v) fault memory information of the at least one vehicle component. 
Regarding claim 4, Mylaraswamy discloses the method as claimed in claim 1, the providing further comprising: providing the memory signal configured store the at least one fault information item in the memory device, the memory device being constructed as an RFID device [28] (¶0014, ¶0024).
Regarding claim 5, Mylaraswamy discloses the method as claimed in claim 1, the providing further comprising: providing the memory signal configured store the at least one fault information item together with a time stamp in the memory device (¶0021). 
Regarding claim 6, Mylaraswamy discloses a control device [10] for storing fault information of a vehicle in at least one vehicle component [LRU] of the vehicle, the control device configured to: read in a fault signal configured to represent at least one fault information item about the at least one vehicle component of the vehicle (¶0002, ¶0014-0015, ¶0023); and provide a memory signal using the fault signal, the memory signal being configured to store the at least one fault information item in a memory device [28] of the at least one vehicle component (¶0014-0015, ¶0017, ¶0020, ¶0023-0024).
Regarding claim 7, Mylaraswamy discloses the control device according to claim 6, wherein the control device is configured to execute a computer program (¶0013-0015).
Regarding claim 8, Mylaraswamy discloses the control device according to claim 7, wherein the computer program is stored on a non-transitory machine-readable storage medium (¶0013-0015).
Regarding claim 9, Mylaraswamy discloses the control device according to claim 6, wherein the control device is configured to provide the memory signal to a vehicle component unit comprising: the at least one vehicle component [LRU]; and the memory device configured to store the at least the one fault information item provided by the memory signal (¶0014-0015, ¶0017, ¶0020, ¶0023-0024).
Regarding claim 10, Mylaraswamy discloses the control device according to claim 6, wherein the memory device is constructed as an RFID device [28] (¶0014, ¶0024). 
Regarding claim 11, Mylaraswamy discloses the control device according to claim 6, wherein the memory device is non-detachably fastened to the at least one vehicle component (¶0013, ¶0018).
Regarding claim 12, Mylaraswamy discloses the control device according to claim 6, wherein the at least one vehicle component is an electric machine (¶0022-0023). Examiner notes modern Air Turbine Starters (ATS) include electric components and functionality (i.e. electronic sensors and command signals) and are therefore considered “electric machines”. 
Regarding claim 13, Mylaraswamy discloses the control device according to claim 6, wherein the at least one vehicle component is at least one of a generator (¶0022-0023), a dynamo, a battery, and an inverter. Examiner notes an ATS generates torque for starting an aircraft turbine from fuel. 
Regarding claim 14, Mylaraswamy discloses a method for producing a vehicle component unit [10] having (i) at least one vehicle component [LRU] of a vehicle and (ii) a memory device [28] configured to store at least one fault information item about the at least one vehicle component, which is provided by a memory signal from a control device [10] (¶0002, ¶0014-0015, ¶0023), the control device being configured to read in a fault signal configured to represent the at least one fault information item and provide the memory signal to the at least one vehicle component unit using the fault signal (¶0014-0015, ¶0017, ¶0020, ¶0023-0024), the method comprising: providing the at least one vehicle component of the vehicle (¶0013); and fastening the memory device to the at least one vehicle component (¶0013, ¶0018). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mylaraswamy as applied to claim 12 above, and further in view of Liu et al. (US PGPub. No. 2019/0333291).
Regarding claim 15, Mylaraswamy discloses the control device according to claim 12 (Mylaraswamy ¶0002, ¶0014-0015, ¶0017, ¶0020, ¶0022-0023), but appears to be silent on the control device further wherein the electric machine is a traction drive. 
Liu, however, teaches a vehicle diagnostic method including storing fault data for vehicle components (Liu ¶0044, ¶0046) wherein the components include a drive motor (Liu ¶0060). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Mylaraswamy in view of Liu. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Mylaraswamy to include wherein the electric machine is a traction drive, as doing so was a known component to monitor faults in, as recognized by Liu (Liu ¶0044, ¶0046). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669